             Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 1 of 19



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 ROBERT JAHODA,

                         Plaintiff,                           Civil Action No.

         v.                                                   COMPLAINT FOR DECLARATORY
                                                              AND INJUNCTIVE RELIEF
 SIMMS FISHING PRODUCTS, LLC,

                         Defendant.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        Robert Jahoda, by and through undersigned counsel, seeks a permanent injunction

requiring a change in Simms Fishing Products, LLC’s (“Defendant” or “Simms Fishing”)

corporate policies to cause its online store to become and remain accessible to individuals who are

partially sighted, visually impaired, or totally blind. In support thereof, Plaintiff respectfully asserts

as follows:

                                          INTRODUCTION

        1.      In a September 25, 2018 letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

        The Department [of Justice] first articulated its interpretation that the ADA applies
        to public accommodations’ websites over 20 years ago. This interpretation is
        consistent with the ADA’s title III requirement that the goods, services, privileges,
        or activities provided by places of public accommodation be equally accessible to
        people with disabilities.

See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice, to

Congressman Ted Budd, U.S. House of Representatives (Sept. 25, 2018) (available at https://
            Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 2 of 19



images.cutimes.com/contrib/content/uploads/documents/413/152136/adaletter.pdf) (last accessed

Mar. 14, 2019).

       2.      More recently, the United States Court of Appeals for the Ninth Circuit confirmed

the ADA applies to websites and mobile applications, equally. See Robles v. Domino's Pizza, LLC,

913 F.3d 898 (9th Cir. 2019).

       3.      Robert Jahoda suffers retinitis pigmentosa, a genetic disorder that rendered him

legally blind when he was just two years old. Today, he uses screen reader technology, including

VoiceOver and JAWS, to navigate the Internet

       4.      Screen reader “software translates the visual internet into an auditory equivalent.

At a rapid pace, the software reads the content of a webpage to the user.” Andrews v. Blick Art

Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6 (E.D.N.Y. Dec. 21, 2017) (J. Weinstein).

       The screen reading software uses auditory cues to allow a visually impaired user to
       effectively use websites. For example, when using the visual internet, a seeing user
       learns that a link may be “clicked,” which will bring her to another webpage,
       through visual cues, such as a change in the color of the text (often text is turned
       from black to blue). When the sighted user's cursor hovers over the link, it changes
       from an arrow symbol to a hand.

       The screen reading software uses auditory—rather than visual—cues to relay this
       same information. When a sight impaired individual reaches a link that may be
       “clicked on,” the software reads the link to the user, and after reading the text of
       the link says the word “clickable.”…Through a series of auditory cues read aloud
       by the screen reader, the visually impaired user can navigate a website by listening
       and responding with her keyboard.

Id. at *6-7. See American Federation for the Blind, Screen Readers, available at http://

www.afb.org/prodBrowseCatResults.aspx?CatID=49 (last accessed Mar. 14, 2019) (discussing

screen readers and how they work).

       5.      Defendant is a retailer that sells fishing gear, apparel, footwear, and other

accessories for men, women, and children. See Bloomberg, Company Overview of Simms Fishing

                                                2
            Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 3 of 19



Products, LLC, available at https://www.bloomberg.com/research/stocks/private/snapshot.asp?

privcapId=6906816 (last accessed Mar. 14, 2019).

       6.      Consumers may research and purchase Defendant’s products and access other

brand-related content and services at www.simmsfishing.com (“Website”), a Website Defendant

owns, operates, and controls.

       7.      Defendant is responsible for the policies, practices, and procedures concerning the

Website’s development and maintenance.

       8.      Unfortunately, Defendant denies approximately 8.1 million Americans who have

difficulty seeing access to its Website’s goods, content, and services because the Website is largely

incompatible with the screen reader programs these Americans use to navigate an increasingly

ecommerce world. See Press Release, United States Census Bureau, Nearly 1 in 5 People Have a

Disability in the U.S., Census Bureau Reports Report Released to Coincide with 22nd Anniversary

of the ADA (Jul. 25, 2012), available at https://www.census.gov/newsroom/releases/

archives/miscellaneous/cb12-134.html (last accessed Mar. 14, 2019) (“About 8.1 million people

had difficulty seeing, including 2.0 million who were blind or unable to see.”).

       9.      Plaintiff brings this civil rights action against Defendant to enforce Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires, among

other things, that a public accommodation (1) not deny persons with disabilities the benefits of its

services, facilities, privileges and advantages; (2) provide such persons with benefits that are equal

to those provided to nondisabled persons; (3) provide auxiliary aids and services—including

electronic services for use with a computer screen reading program—where necessary to ensure

effective communication with individuals with a visual disability, and to ensure that such persons

are not excluded, denied services, segregated or otherwise treated differently than sighted



                                                  3
          Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 4 of 19



individuals; and (4) utilize administrative methods, practices, and policies that provide persons

with disabilities equal access to online content.

       10.      By failing to make its Website available in a manner compatible with screen reader

programs, Defendant, a public accommodation subject to Title III, deprives individuals who are

partially sighted, visually impaired or totally blind the benefits of the goods, content, and services

of its online store—all benefits it affords nondisabled individuals—thereby increasing the sense of

isolation and stigma among these Americans that Title III was meant to redress.

       11.      Because Defendant’s Website is not and has never been accessible, and because

upon information and belief Defendant does not have, and has never had, an adequate corporate

policy that is reasonably calculated to cause its Website to become and remain accessible, Plaintiff

invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring that:

             a) Defendant retain a qualified consultant acceptable to Plaintiff (“Approved
                Accessibility Consultant”) who shall assist it in improving the accessibility of its
                Website, including all third party content and plug-ins, so the goods and services
                on the Website may be equally accessed and enjoyed by individuals with vision
                related disabilities;

             b) Defendant work with the Approved Accessibility Consultant to ensure that all
                employees involved in website development be given accessibility training on a
                biennial basis, including onsite training to create accessible content at the design
                and development stages;

             c) Defendant work with the Approved Accessibility Consultant to perform an
                automated accessibility audit on at least a quarterly basis to evaluate whether
                Defendant’s Website may be equally accessed and enjoyed by individuals with
                vision related disabilities on an ongoing basis;

             d) Defendant work with the Approved Accessibility Consultant to perform end-user
                accessibility/usability testing on at least a quarterly basis with said testing to be
                performed by humans who are blind or have low vision, or who have training and
                experience in the manner in which persons who are blind use a screen reader to
                navigate, browse, and conduct business on websites, in addition to the testing, if
                applicable, that is performed using semi-automated tools;

             e) Defendant incorporate all of the Approved Accessibility Consultant’s
                recommendations within sixty (60) days of receiving the recommendations;

                                                    4
Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 5 of 19



 f) Defendant work with the Approved Accessibility Consultant to create an
    Accessibility Policy that will be posted on its Website, along with an e-mail
    address, instant messenger, and toll free phone number to report accessibility-
    related problems;

 g) Defendant directly link from the footer on each page of the Website a statement
    that indicates that Defendant is making efforts to maintain and increase the
    accessibility of its Website to ensure that persons with disabilities have full and
    equal enjoyment of the goods, services, facilities, privileges, advantages, and
    accommodations of the Defendant through the Website;

 h) Defendant accompany the public policy statement with an accessible means of
    submitting accessibility questions and problems, including an accessible form to
    submit feedback or an email address to contact representatives knowledgeable
    about the Accessibility Policy;

 i) Defendant provide a notice, prominently and directly linked from the footer on each
    page of the Website, soliciting feedback from visitors to the Website on how the
    accessibility of the Website can be improved. The link shall provide a method to
    provide feedback, including an accessible form to submit feedback or an email
    address to contact representatives knowledgeable about the Accessibility Policy;

 j) Defendant provide a copy of the Accessibility Policy to all web content personnel,
    contractors responsible for web content, and Client Service Operations call center
    agents (“CSO Personnel”) for the Website;

 k) Defendant train no fewer than three of its CSO Personnel to automatically escalate
    calls from users with disabilities who encounter difficulties using the Website.
    Defendant shall have trained no fewer than three of its CSO personnel to timely
    assist such users with disabilities within CSO published hours of operation.
    Defendant shall establish procedures for promptly directing requests for assistance
    to such personnel including notifying the public that customer assistance is
    available to users with disabilities and describing the process to obtain that
    assistance;

 l) Defendant modify existing bug fix policies, practices, and procedures to include the
    elimination of bugs that cause the Website to be inaccessible to users of screen
    reader technology;

 m) Plaintiff, his counsel, and its experts monitor the Website for up to two (2) years
    after the Approved Accessibility Consultant validates the Website is free of
    accessibility errors/violations to ensure Defendant has adopted and implemented
    adequate accessibility policies. To this end, Plaintiff, through his counsel and its
    experts, shall be entitled to consult with the Approved Accessibility Consultant at
    their discretion, and to review any written material, including but not limited to any
    recommendations the Approved Accessibility Consultant provides Defendant.



                                       5
          Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 6 of 19



       12.     Electronic information technology has features and content that are modified on a

daily, and in some instances an hourly, basis, and a one time “fix” to an inaccessible website will

not cause the website to remain accessible without a corresponding change in corporate policies

related to those electronic information technologies. To evaluate whether an inaccessible website

has been rendered accessible, and whether corporate policies related to electronic information

technologies have been changed in a meaningful manner that will cause the website to remain

accessible, the website must be reviewed on a periodic basis using both automated accessibility

screening tools and end user testing.

                                JURISDICTION AND VENUE

       13.     The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

       14.     Defendant attempts to, and indeed does so, participate in the Commonwealth’s

economic life by clearly performing business over the Internet. Through its Website, Defendant

enters into contracts for the sale of its products with residents of Pennsylvania. These electronic

sales contracts involve, and indeed require, Defendant’s knowing and repeated transmission of

computer files over the Internet. See Gniewkowski v. Lettuce Entertain You, Order, ECF No. 123

(W.D. Pa Apr. 25, 2017) clarified by Order of Court, ECF No. 169 (W.D. Pa. June 22, 2017)

(Judge Schwab) (exercising personal jurisdiction over forum plaintiff’s website accessibility

claims against out-of-forum website operator); see also Access Now Inc. v. Otter Products, LLC,

280 F.Supp.3d 287 (D. Mass. Dec. 4, 2017) (same); Access Now, Inc. v. Sportswear, Inc., 298

F.Supp.3d 296 (D. Mass. 2018) (same).




                                                 6
            Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 7 of 19



        15.     As described in additional detail below, Plaintiff was injured when he attempted to

access Defendant’s Website from his home in this District but encountered barriers that denied his

full and equal access to Defendant’s online goods, content, and services.

        16.     Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff’s claims

occurred.

                                              PARTIES

        17.     Plaintiff is and, at all times relevant hereto, has been a resident of Beaver County,

Pennsylvania. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore a

member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

        18.     Defendant is a Delaware limited liability company with its principle place of

business at 177 Garden Drive, Bozeman, MT 59718.

                           FACTS APPLICABLE TO ALL CLAIMS

        19.     While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website developers often implement digital technologies without

regard to whether those technologies can be accessed by individuals with disabilities. This is

notwithstanding the fact that accessible technology is both readily available and cost effective.

                              DEFENDANT’S ONLINE CONTENT

        20.     Defendant’s Website allows consumers to research and purchase Defendant’s

products from the comfort and convenience of their own homes, and arrange for home delivery.




                                                   7
          Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 8 of 19



The Website also enables consumers to register their products, find nearby retailers that carry

Defendants’ products, contact customer service, and more.

       21.     Defendant is responsible for the policies, practices, and procedures concerning the

Website’s development and maintenance.

                                    HARM TO PLAINTIFF
       22.     Plaintiff attempted to access the Website from Ambridge, Pennsylvania.

Unfortunately, because of Defendant’s failure to build its Website in a manner that is compatible

with screen reader programs, Plaintiff is unable to understand, and thus is denied the benefit of,

much of the content and services he wishes to access on the Website.

       23.     Plaintiff attempted to access the Website using VoiceOver with iOS.

       24.     VoiceOver is “a full-featured screen reader built into macOS that speaks the text in

documents and windows, and describes aloud what appears on your screen…With VoiceOver, you

control your Mac primarily with a keyboard, refreshable braille display, or trackpad. You use the

VoiceOver cursor—which appears as a dark rectangular outline—to move around the screen,

select buttons and other controls, and to read and edit text.” See Apple, VoiceOver Getting Started

Guide, available at https://help.apple.com/voiceover/info/guide/10.12/#/vo2681 (last accessed

Mar. 13, 2018).




  The VoiceOver cursor—a dark rectangular outline—focused on the word "Accessibility" on
                                        screen.




                                                8
            Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 9 of 19



The italicized caption immediately above matches the alternative text that Apple provides in its

VoiceOver Getting Started Guide. It illustrates the type of sufficiently descriptive alternative text

that screen reader users require to fully and equally access Defendant’s Website.




       25.       Unfortunately, as a result of visiting Defendant’s Website from Ambridge,

Pennsylvania, and from investigations performed on his behalf, Plaintiff found Defendant’s

Website to be largely unusable due to various barriers that deny him full and equal access to the

content and services available in Defendant’s online store. For example:

       a.        The Website does not provide a text equivalent for

non-text elements. Providing text alternatives allows information

to be rendered in a variety of ways by a variety of users. A person

who cannot see a picture, logo, or icon can have a text alternative

read aloud using synthesized speech. For example, users who

perceive content visually will likely recognize the Magnifying

Glass icon displayed throughout the Website and understand that

by clicking it, Defendant will redirect them to Defendant’s online

search service. Unfortunately, this icon is not labeled. As a result,

when Plaintiff attempts to hover over it, his screen reader does

not provide any audio, making it impossible for Plaintiff to utilize this important feature

independently.


                                                   9
            Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 10 of 19



       b.       The Website uses visual cues to convey content

and other information to sighted users. Unfortunately, screen

readers cannot interpret these cues and communicate the

information they represent to individuals with visual disabilities.

For example, the Website provides a five-star rating for many

products that Defendant sells in its online store. Users who

perceive content visually can see whether a particular product has

one, two, three, four, or five stars, and base their purchasing

decisions on this information. Unfortunately, Defendant’s

accessibility policies, if any, fail to provide sufficiently

descriptive alternative text for this important rating information. As a result, Plaintiff must make

his purchasing decisions without the benefit of knowing whether the products he’s researching are

well received by other consumers.

       c.       The Website uses color as the only visual means

of conveying information, indicating an action, prompting a

response, or distinguishing a visual element. Providing

information conveyed with color through another visual means is

necessary to ensure that users who cannot see color can still

perceive this information. For example, Defendant’s Website

allows shoppers to select products by color, identifying each color

option visually. Unfortunately, Defendant fails to include

alternative text to identify each color option in a non-visual

means. As a result, Plaintiff cannot select a color independently,



                                                10
            Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 11 of 19



which makes it more likely that he abandons the shopping experience before completing a

purchase.

       d.       The foreground and background color combinations of the Website provide

insufficient contrast. There are nearly three times more individuals with low vision than those with

total blindness; and one out of twelve people has some sort of color deficiency. These users

encounter difficulty distinguishing text from a background color if the contrast is insufficient.

       e.       The Website prevents visitors from resizing text without loss of content or

functionality. As a result, individuals with mild visual disabilities cannot access information

without assistive technology.

       f.       The Website prevents screen reader users who

navigate sequentially through content from accessing primary

content directly. For example, the Website allows shoppers to

choose the color and size of the products they wish to purchase.

Users who perceive content visually may click the color options

and “Choose a Size” dropdown menu directly before adding the

correct item in their cart. Unfortunately, Defendant’s Website

denies screen reader users access to these features altogether. In

other words, Plaintiff cannot select a color while his screen reader

is turned on. Nor can he select a size. This makes it impossible

for Plaintiff to shop in Defendant’s online store without the help of another sighted individual.

       g.       The Website does not provide screen readers users a way to bypass blocks of

content that are repeated on multiple webpages, such as navigation links, heading graphics, and




                                                 11
            Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 12 of 19



advertising frames. As a result, unlike sighted users, individuals with a visual impairment cannot

ignore the repeated material and must tab through unnecessary content to reach the item they want.

       h.       Links and buttons

on the Website do not describe

their purpose. As a result, blind

shoppers      cannot   determine

whether they want to follow a

particular link or button, making

navigation an exercise of trial

and error. For example, the

social media links throughout

the Website lack alternative text

describing their purpose. Users who perceive content visually will likely recognize the Facebook,

Twitter, YouTube, and Instagram icons throughout the Website, and understand that by clicking

these icons, Defendant will redirect them to its different social media platforms. Unfortunately,

these links are not labeled with sufficiently descriptive alternative text. As a result, Defendant

denies Plaintiff access to the same community experience it otherwise shares with consumers who

do not have a visual impairment.

       i.       The Website fails to sufficiently describe the purpose of all headings. As a result,

blind users will have significant difficulty understanding what information is contained on pages

and how that information is organized. When headings are clear and descriptive, users can find

information they seek more easily, and they can understand the relationships between different

pieces of content.



                                                 12
                Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 13 of 19



           j.       The Website does not include sufficiently descriptive labels or instructions when

content requires a user to submit information or activate particular features. Without these

instructions, screen reader users cannot fully navigate the webpages.

           k.       Elements on the Website do not have complete start and end tags, are not nested

according to their specifications, and may contain duplicate attributes. As a result, screen readers

cannot parse the webpages’ content accurately.

           l.       The Website includes user interface components, such as form elements and links,

for which the name and role cannot be determined programmatically.

           26.      These barriers, and others, deny Plaintiff full and equal access to all of the services

the Website offers, and now deter him from attempting to use the Website. Still, Plaintiff would

like to, and intends to, attempt to access the Website in the future to research the products and

services the Website offers, or to test the Website for compliance with the ADA.

           27.      If the Website were accessible, i.e. if Defendant removed the access barriers

described above, Plaintiff could independently research and purchase Defendant’s products and

access its other online content and services.

           28.      Though Defendant may have centralized policies regarding the maintenance and

operation of its Website, Defendant has never had a plan or policy that is reasonably calculated to

make its Website fully accessible to, and independently usable by, individuals with vision related

disabilities. As a result, the complained of access barriers are permanent in nature and likely to

persist.

           29.      The law requires that Defendant reasonably accommodate Plaintiff’s disabilities by

removing these existing access barriers. Removal of the barriers identified above is readily

achievable and may be carried out without much difficulty or expense.



                                                      13
          Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 14 of 19



        30.     Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Defendant’s failure to provide its online content and services in a manner that is compatible

with screen reader technology.

   DEFENDANT’S KNOWLEDGE OF ONLINE ACCESSIBILITY REQUIREMENTS
        31.     Defendant has long known that screen reader technology is necessary for

individuals with visual disabilities to access its online content and services, and that it is legally

responsible for providing the same in a manner that is compatible with these auxiliary aids.

        32.     Indeed, the “Department [of Justice] first articulated its interpretation that the ADA

applies to public accommodations’ websites over 20 years ago.” As described above, on September

25, 2018, Assistant Attorney General Stephen E. Boyd confirmed nothing about the ADA, nor the

Department’s enforcement of it, has changed this interpretation.

        33.     More recently, the United States Court of Appeals for the Ninth Circuit confirmed

the ADA applies to websites and mobile applications, equally. See Robles v. Domino's Pizza, LLC,

913 F.3d 898 (9th Cir. 2019).

         THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

        34.     There is no DOJ administrative proceeding that could provide Plaintiff with Title

III injunctive relief.

        35.     While DOJ has rulemaking authority and can bring enforcement actions in court,

Congress has not authorized it to provide an adjudicative administrative process to provide

Plaintiff with relief.

        36.     Plaintiff alleges violations of existing and longstanding statutory and regulatory

requirements to provide auxiliary aids or services necessary to ensure effective communication,

and courts routinely decide these types of effective communication matters.



                                                 14
         Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 15 of 19



       37.     Resolution of Plaintiff’s claims does not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Defendant offers content and services on its Website, and (b) whether

Plaintiff can access the content and services.

                                 SUBSTANTIVE VIOLATION

                         Title III of the ADA, 42 U.S.C. § 12181 et seq.

        38.    The assertions contained in the previous paragraphs are incorporated by reference.

        39.    Defendant’s Website is a place of public accommodation within the definition of

Title III of the ADA, 42 U.S.C. § 12181(7). See Suchenko v. ECCO USA, Inc., 2018 WL 3933514,

*3 (W.D. Pa. Aug. 16, 2018) (“Simply put, Defendant in the instant case, like other corporate

defendants in Gniewkowski and Suchenko, purportedly owns, operates, and/or controls the

property upon which the alleged discrimination has taken place—i.e., its website. Therefore,

Plaintiff in this case has a nexus to the place of public accommodation and thus may claim the

protections of Title III.”); see also Robles v. Domino's Pizza, LLC, 913 F.3d 898 (9th Cir. 2019).

        40.    In the broadest terms, the ADA prohibits discrimination on the basis of a disability

in the full and equal enjoyment of goods and services of any place of public accommodation. 42

U.S.C. § 12182(a). Thus, to the extent Defendant does not provide Plaintiff with full and equal

access to its Website, it has violated the ADA.

        41.    In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services, segregated or

otherwise treated differently than other individuals as a result of the absence of auxiliary aids and

services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

accommodations must furnish appropriate auxiliary aids and services that comply with their

effective communication obligations. Id.
                                                  15
         Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 16 of 19



         42.    Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service, or fails to provide a like experience

to the disabled person.

         43.    Auxiliary aids and services include, but are not limited to, audio recordings, screen

reader software, magnification software, optical readers, secondary auditory programs, large print

materials, accessible electronic and information technology, other effective methods of making

visually delivered materials available to individuals who are blind or have low vision, and other

similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

         44.    In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has

explained, “assistive technology is not frozen in time:                 as technology advances, [ ]

accommodations should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc., 630

F.3d 1153, 1163 (9th Cir. 2011).

         45.    By failing to provide its Website’s content and services in a manner that is

compatible with auxiliary aids, Defendant has engaged, directly, or through contractual, licensing,

or other arrangements, in illegal disability discrimination, as defined by Title III, including without

limitation:

                (a)       denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, content, and services available on its Website;

                (b)       affording individuals with visual disabilities access to its Website that is not

equal to, or effective as, that afforded others;




                                                    16
         Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 17 of 19



               (c)     utilizing methods of administration that (i) have the effect of discriminating

on the basis of disability; or (ii) perpetuate the discrimination of others who are subject to common

administrative control;

               (d)     denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others; and/or

               (e)     failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford its services, privileges, advantages, or accommodations to

individuals with visual disabilities.

       46.     Defendant has violated Title III by, without limitation, failing to make its Website’s

services accessible by screen reader programs, thereby denying individuals who are partially

sighted, visually impaired, or totally blind the benefits of the Website, providing them with benefits

that are not equal to those it provides others, and denying them effective communication.

       47.     Defendant has further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow its Website to be made available without

consideration of consumers who can only access the company’s online goods, content, and services

with screen reader programs.

       48.     Making its online goods, content, and services compatible with screen readers does

not change the content of Defendant’s Website nor result in making the Website different, but

enables individuals with visual disabilities to access the Website Defendant already provides.

       49.     Defendant’s ongoing violations of Title III have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiff and other individuals with visual disabilities.

       50.     Plaintiff’s claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.



                                                 17
         Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 18 of 19



        51.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for:

        (A)     A Declaratory Judgment that at the commencement of this action Defendant was in

violation of the specific requirements of Title III of the ADA described above, and the relevant

implementing regulations of the ADA, in that Defendant took no action that was reasonably

calculated to ensure that its Website is fully accessible to, and independently usable by, individuals

with visual disabilities;

        (B)     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendant to take all steps necessary to bring its Website into full

compliance with the requirements set forth in the ADA, and its implementing regulations, so that

its Website is fully accessible to, and independently usable by, blind individuals, and which further

directs that the Court shall retain jurisdiction for a period to be determined to ensure that Defendant

has adopted and is following an institutional policy that will in fact cause it to remain fully in

compliance with the law—the specific injunctive relief requested by Plaintiff is described more

fully in paragraph 11 above.

        (C)     Payment of actual, statutory, and other damages, as the Court deems proper;

        (D)     Payment of costs of suit;

        (E)     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendant’s compliance with the judgment (see

Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-01898-AJS (W.D. Pa.




                                                  18
         Case 2:19-cv-00286-AJS Document 1 Filed 03/14/19 Page 19 of 19



Jan. 11, 2018) (ECF 191); see also Access Now, Inc. v. Lax World, LLC, No. 1:17-cv-10976-DJC

(D. Mass. Apr. 17, 2018) (ECF 11);

       (F)    Whatever other relief the Court deems just, equitable and appropriate; and

       (G)    An Order retaining jurisdiction over this case until Defendant has complied with

the Court’s Orders.

       Dated: March 14, 2019               Respectfully Submitted,

                                            /s/ R. Bruce Carlson
                                            R. Bruce Carlson
                                            bcarlson@carlsonlynch.com
                                            Kevin W. Tucker
                                            ktucker@carlsonlynch.com
                                            CARLSON LYNCH, LLP
                                            1133 Penn Avenue, 5th Floor
                                            Pittsburgh, PA 15222
                                            Phone: (412) 322.9243

                                            Counsel for Plaintiff




                                              19
